458 S.W.2d 78 (1970)
L. V. McSHAN, Appellant,
v.
The STATE of Texas, Appellee.
No. 43014.
Court of Criminal Appeals of Texas.
July 15, 1970.
Rehearing denied October 14, 1970.
Marion G. Holt, Paul Tatum, Nacogdoches, for appellant.
David D. Adams, Dist. Atty., Nacogdoches, and Jim D. Vollers, State's Atty., Austin, for the State.


*79 OPINION
WOODLEY, Presiding Judge.
Appellant entered a plea of guilty and upon trial before the court on November 21, 1967, was found guilty of the felony offense of Drunk Driving and his punishment was assessed at three years in the Texas Department of Corrections. Imposition of sentence was suspended and probation was granted. The appeal is from an order entered after hearing on July 25, 1969, revoking probation and pronouncing sentence.
The evidence adduced at the hearing sustains the court's finding that appellant violated the conditions of his probation as alleged in the motion of the District Attorney, in that he did on or about the 21st day of March, 1969, in Nacogdoches County, Texas, unlawfully drive an automobile upon a public road while under the influence of intoxicating liquor.
It is contended that the court abused its discretion in revoking probation because the District Clerk failed to comply with that portion of Art. 42.12 Vernon's Ann.C.C.P., Sec. 6, which provides that the Clerk of the Court shall furnish a copy of the terms and conditions of probation to the probationer "* * * and shall note the date of delivery of such copy on the docket."
The District Clerk testified at the revocation hearing that she gave appellant a copy of the order containing the terms and conditions of probation and a copy of such order entered on the minutes reflecting appellant's acknowledgement of receipt of a copy thereof was introduced in evidence.
No abuse of discretion in revoking probation appears.
The judgment is affirmed.